Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (HENDRIK DESCHOUT ET AL: "On-chip light sheet illumination enables diagnostic size and concentration measurements of membrane vesicles in biofluids",NANOSCALE, vol. 6, no. 3, 25 November 2013 (2013-11-25), pages 1741-1747, XP055560843, United Kingdom ISSN: 2040-3364, DOI: 10.1039/C3NR04432G)(cited in the IDs filed by the applicant) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a fluidic channel arranged on the substrate for guiding a flow of particles through the fluidic channel along a longitudinal direction of the fluidic channel; 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the large extension being larger than a size of the particle and the small extension being smaller than the size of a particle; receiving, light induced by the light beam interacting with a particle in the fluidic channel by an array of light-detecting elements such that each light-detecting element detects light originating from a corresponding position in the fluidic channel; recording a received light intensity by each of the light-detecting elements in the array for forming image information of a portion of the particle” along with all other limitations of the claim. 

HENDRIK DESCHOUT ET AL only teaches: Microfluidic chip with integrated waveguide for light sheet illumination. (a) Illustration of the (green) excitation and (red) fluorescence light path in epi-fluorescence and light sheet illumination. The contrast for the nanoparticles in focus is better with light sheet illumination because the nanoparticles and unbound dye out of focus are not illuminated. (b) Design of a microfluidic chip with integrated waveguide for on-chip light sheet illumination. Laser light enters the planar waveguide by means of an optical fiber. While the laser light is confined in the vertical direction, it can spread horizontally in the waveguide so that a sheet of light emerges in the microchannel…page 2.

Claims 2-13 and 15 are allowable due to their dependencies. 
The closest references, HENDRIK DESCHOUT et al. alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886